Exhibit 10(b)



FIRST SUPPLEMENTAL INDENTURE



First Supplemental Indenture dated as of August 9, 2002 to Indenture dated as of
August 10, 1999 (the "Original Indenture" and as amended by this First
Supplemental Indenture, the "Indenture") between PPL Transition Bond Company,
LLC (formerly, PP&L Transition Bond Company LLC) and The Bank of New York, as
Trustee.



The last sentence of Section 8.01 of the Original Indenture is hereby amended to
read in its entirety as follows:



If the Servicer has provided a letter of credit, surety bond or other similar
credit support instrument to the Trustee with respect to the Servicer's
obligations under Section 3.03 of the Servicing Agreement and the Servicer fails
to remit to the Trustee any funds required to be remitted on any Remittance
Date, the Trustee shall make a payment demand under such instrument in
accordance with the terms thereof.



Except as amended hereby, the Indenture shall remain in full force and effect.
This First Supplemental Indenture shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania, without reference
to the conflicts of laws provisions thereof.



  PPL TRANSITION BOND
  COMPANY, LLC       By /s/ James S. Pennington
Name: James S. Pennington
Title: Manager       THE BANK OF NEW YORK,
     not in its individual capacity but solely as Trustee on behalf of the
Holders of the Transition Bonds       By /s/ Catherine L. Cerilles
Name: Catherine L. Cerilles, Assistant Vice President
Title: Trust Officer

